tcmemo_2012_16 united_states tax_court scott a and audrey r blum petitioners v commissioner of internal revenue respondent docket no filed date ps through a grantor_trust entered into an offshore portfolio investment strategy opis transaction through kpmg an accounting firm through direct and indirect interests in ubs stock they created a dollar_figure million loss ps claimed the loss for tax purposes but did not in fact or substance incur a dollar_figure million loss ps were pursued by kpmg when kpmg became aware that ps would have a substantial capital_gain kpmg issued an opinion after the fact that the dollar_figure million capital_loss would more_likely_than_not be upheld held the opis transaction is disregarded under the economic_substance_doctrine held further ps are liable for accuracy- related penalties for gross_valuation_misstatements and negligence under sec_6662 i r c nancy louise iredale jeffrey gabriel varga and stephen j turanchik for petitioners henry c bonney jr kevin g croke and elizabeth s martini for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in and penalties with respect to petitioners’ federal income taxes for and years at issue as follows year deficiency penalties sec_6662 sec_6662 dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number -0- the parties have resolved a number of issues in their stipulation of settled issues in addition the court dismissed for lack of jurisdiction those portions of the deficiencies and penalties pertaining to petitioners’ bond leveraged investment portfolio strategy blips transaction accordingly the parties will need to prepare a rule computation this court has not previously considered an offshore portfolio investment strategy opis transaction the question 1all section references are to the internal_revenue_code code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all monetary amounts are rounded to the nearest dollar before us is whether petitioners are entitled to deduct certain capital losses claimed from their participation in the opis transaction we hold that they are not because the transaction lacks economic_substance we must also decide whether petitioners are liable for gross_valuation_misstatement penalties and negligence penalties under sec_6662 we hold they are liable for the penalties findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts and documents the second stipulation of facts and documents the third stipulation of documents and the accompanying exhibits by this reference petitioners resided in jackson wyoming when they filed the petition i petitioners’ background scott blum mr blum and audrey blum mrs blum were married in the mid-1990s and have twin children mr blum the only adopted_child of an engineer and a secretary was an entrepreneurial child and prone to selling his toys after parking cars for a hotel and selling women’s shoes he started his first company when he was years old to sell computer memory products he sold that company two years later for over dollar_figure million during the same year at the age of mr blum started pinnacle micro inc pinnacle with his parents mr blum and his parents ran pinnacle for nine years including when it was a public company mr blum entered into an internet-based business after leaving pinnacle mr blum founded buy com an online retailer in and it set a record for being the fastest growing company in united_states history during its first year of operation in mr blum sold a minority interest in buy com stock for a total of dollar_figure million the sales comprised a dollar_figure million stock sale in august and a dollar_figure million stock sale at the end of september his basis in the stock was zero and in response to the potential gain mr blum entered into a dollar_figure million opis transaction during creating a capital_loss of approximately dollar_figure million the opis transaction was created managed and promoted by mr blum’s accounting firm mr blum a savvy businessman has relied on advisers including accountants attorneys and investment counselors he never prepared his own tax_return we will introduce the participants in the opis transaction and the entities used to set up the transaction before describing the arrangement ii the participants a the blum trust mr blum created the scott a blum separate_property trust blum trust in as a grantor_trust a grantor_trust is disregarded as an entity for federal_income_tax purposes the blum trust was established near the time of mr blum’s marriage for family financial planning purposes to address the possibility of a divorce and its effect upon his corporate businesses the blum trust normally held stock in mr blum’s start-up companies and has held other investments through stock brokerage firms b kpmg petitioners’ accountant kpmg peat marwick llp kpmg a big four tax and accounting firm prepared their individual tax returns kpmg also represented petitioners in a federal_income_tax audit and mr blum hired kpmg employees to work for him as his business employees kpmg is a member firm of kpmg international a swiss cooperative of which all kpmg firms worldwide are members at all relevant times kpmg was one of the largest accounting firms in the world providing services to many of the largest corporations worldwide kpmg provided tax services to corporate and individual clients including preparing tax returns providing tax planning and tax_advice and representing clients before the internal_revenue_service and the u s tax_court in kpmg was promoting a transaction commonly referred to as opis kpmg’s capital_transaction group sought clients with large capital_gains above a certain dollar threshold for the opis transaction brent law mr law referred petitioners to 2the firm’s name was later reduced by removing peat marwick kpmg's capital_transaction group mr law had represented petitioners in their audit and had prepared their tax returns mr law knew that mr blum had potential capital_gains from sales of buy com stock he therefore suggested to mr blum’s financial adviser mr williams that they contact kpmg’s capital_transaction group to structure mr blum’s stock sales days later mr blum or mr williams contacted mr law and asked to be introduced to carl hasting mr hasting of kpmg’s capital_transaction group mr hasting explained the opis transaction to mr blum without providing any written materials despite the magnitude of the investment mr blum did not personally perform an economic analysis of the transaction or consult with his investment advisers about the transaction he simply inquired into kpmg’s reputation on the basis of two hour-long meetings with mr hasting and without a written prospectus or other documentation mr blum decided to participate in the opis transaction mr blum on his own behalf and on behalf of the blum trust signed an engagement letter in date kpmg engagement letter mr blum signed the kpmg engagement letter only four days before he signed a stock purchase agreement to sell dollar_figure million of buy com shares pursuant to the kpmg engagement letter mr blum and the blum trust retained kpmg to provide advice on the opis transaction kpmg agreed to provide a tax opinion letter to mr blum for the opis transaction but only if requested upon such request the opinion letter would rely on appropriate facts and representations and state that the tax treatment described in the opinion would more_likely_than_not be upheld kpmg specified in the kpmg engagement letter that its fees were based on the complexity of its role and the value of the services provided rather than time spent kpmg’s minimum fee was to be dollar_figure with an additional_amount to be agreed on by the parties except for a call from mr hasting to mr blum about a month into the opis transaction mr blum did not track or monitor the transaction he was generally unfamiliar with the entities involved in his opis transaction other than kpmg and ubs ag ubs and lacked even a generalized knowledge about the assets involved in the deal c foreign special purpose entities three foreign entities were formed to implement mr blum’s opis transaction although he was not familiar with them alfaside limited alfaside was incorporated in the isle of mann on date four days later benzinger gp inc benzinger gp was incorporated as a cayman islands exempted company the following day alfaside acquired 100-percent ownership of benzinger gp and formed a cayman islands limited_partnership with benzinger gp called benzinger investors l p benzinger lp petitioners and kpmg intended that benzinger gp and benzinger lp would both be corporations for u s federal_income_tax purposes the following diagram illustrates the ownership structure of the three foreign entities 3a cayman islands exempted company is a common choice for u s practitioners creating a foreign_entity an exempted company’s operation is conducted mainly outside the cayman islands a 20-year exemption from taxation in the cayman islands is typically applied for 4benzinger lp filed a form ss-4 application_for employer_identification_number it received a notification of its u s federal tax identification_number on date 5petitioners and kpmg took the position that benzinger gp defaulted to corporate treatment but also filed a protective check-the-box election on form_8832 entity classification election electing corporate treatment see sec_301_7701-3 c i proced admin regs benzinger lp did not default to corporate treatment but petitioners and kpmg took the position that it was eligible to elect its classification and also filed a form_8832 electing corporate treatment for benzinger lp see sec_301_7701-3 b c i proced admin regs d qa investments a few days later the blum trust retained qa investments llc qa to serve as its investment adviser for the opis transaction mr blum was not familiar with qa and had never spoken with anyone at qa when his grantor_trust retained qa’s services nevertheless the investment advisory agreement blum trust advisory agreement between the blum trust and qa gave qa substantial discretionary authority with respect to specified funds owned by the blum trust subject_to the investment objectives the blum trust’s investment objectives specified an 6quadra capital management l p d b a qa investments was a financial boutique providing asset management financial advice brokerage activities and tax planning services intent to acquire approximately dollar_figure of ubs common_stock and the right to instruct qa to purchase or sell put or call options on ubs common_stock the stated investment objectives also included an international swaps and derivatives association isda swap agreement with respect to ubs and a privately negotiated call option related to the ubs stock price the blum trust agreed to pay qa a dollar_figure fee within days of the execution of the blum trust advisory agreement the blum trust paid the fee in date benzinger lp also retained qa to serve as its investment adviser regarding the opis transaction pursuant to an investment advisory agreement benzinger lp advisory agreement the benzinger lp advisory agreement gave qa certain discretionary authority to implement an investment strategy based on certain expectations about ubs stock the initial account value to be invested was dollar_figure and the strategy contemplated a dollar_figure million notional account value qa was to hedge the notional 7isda is a trade organization of participants in the market for over-the-counter derivatives isda has created a standardized contract the isda master agreement which functions as an umbrella agreement and governs all swaps between the parties to the isda master agreement see generally 204_fedappx_455 5th cir 8in this context notional account value refers to the total value of a leveraged position the investment strategy was to be initiated through the purchase of ubs securities with a dollar_figure million market_value by securing financing or leverage through a variety of possible means including borrowing margin continued account value by writing in-the-money covered_call options or purchasing long significantly out-of-the-money put options qa billed benzinger lp dollar_figure calculated as a percentage of the notional account value in date e ubs union bank of switzerland merged with swiss bank corporation sbc in mid-1998 a year at issue to form the entity now known as ubs qa first introduced ubs’ global equity derivatives group to the opis transaction kpmg subsequently provided additional information about the transaction to ubs a ubs officer estimated that ubs’ profit for each opis transaction would be percent to percent of the notional amount of the transaction the price of ubs stock rose over percent during the course of petitioners’ opis transaction continued derivatives and other investment techniques 9options are often referred to as being at-the-money in- the-money or out-of-the-money an option that is at-the- money has its strike_price equal to the market price of the underlying asset an option is in-the-money when the option’s strike_price is less than the current market price of the underlying asset if the value of the underlying asset is greater than the exercise price for a call option or less than the exercise price for a put option that option is said to be in-the-money in this case it is advantageous to the owner of the option to exercise his or her right under the option as opposed to acquiring or selling such assets in the stock market an option is out-of-the-money when it would be disadvantageous to exercise the option as opposed to acquiring or selling the assets in the stock market iii the transaction having introduced the participants we now delve into the operation of petitioners’ opis transaction we explain the different transactions and steps that make up the larger whole a step the blum trust purchases ubs stock and gp call option enters into equity_swap mr blum wired dollar_figure to the blum trust’s pali capital llc pali brokerage account pali account on date as contemplated in the blum trust advisory agreement the same day the blum trust used nearly all of those funds to purchase big_number shares of ubs stock mr blum also wired dollar_figure to sbc as payment from the blum trust to alfaside for the first two fixed payments under an equity_swap agreement equity_swap and the premium under a call option gp call option the equity_swap was an agreement between the blum trust and alfaside under the equity_swap the blum trust would pay alfaside two fixed payments on specified_payment dates after the termination_date alfaside was to pay the blum trust an amount in swiss francs chf to be calculated based on the price of ubs common_stock as of that date petitioners and kpmg theorized that the parties were not required to withhold u s tax under the equity swapdollar_figure 10kpmg opined that the equity_swap would most appropriately be characterized for tax purposes as a notional_principal_contract if that were the case payments would be sourced by continued the blum trust purchased the gp call option from alfaside for dollar_figure pursuant to the gp call option the blum trust could require alfaside to either sell its half of the stock of benzinger gp for dollar_figure or pay a cash settlement price calculated from benzinger gp’s net asset value the blum trust had a period of less than two months in which it could exercise its option b step benzinger lp purchases ubs stock constructs collar in the second step benzinger lp entered into a delayed settlement agreement with ubs on date to purchase big_number shares of ubs stock for dollar_figure million benzinger lp treated the transaction for tax purposes as a stock purchase as of that date it was however not required to pay for the stock and ubs was not required to deliver the stock until date benzinger lp’s purported dollar_figure million basis in the big_number shares would allegedly shift to the blum trust and therefore to petitioners on november under step below also on october benzinger lp and ubs used put and call options to construct a collar on the big_number ubs sharesdollar_figure continued the residence of the taxpayer and therefore exempt from withholding see sec_1441 sec_1_863-7 income_tax regs 11a collar is an option strategy that limits the possible positive or negative returns on an underlying investment to a specific range generally in an option collar transaction an continued benzinger lp purchased big_number put option sec_12 from ubs and sold call options14 to ubs pursuant to their terms the options could be exercised only on their date expiration date and any options that were in-the-money on that expiration date would be automatically exercised the call options had a range option feature that required ubs to pay benzinger lp certain amounts if the price of ubs stock achieved certain levels on specified days recap feature on the same day benzinger lp and ubs entered into the options however the price of the ubs stock closed below the specified level the stock’s closing below the specified level eliminated or terminated the recap feature before any payments came due under it the share price drop also reset the strike_price on the call options to percent the same as the strike_price on the put options the cost of the ubs call options was almost chf million more than the cost of the benzinger lp put options benzinger lp continued investor purchases a put option and sells a call option 12in industry parlance these put options are plain-vanilla 90-percent put options 13these options represent percent of the total number of options 14in industry parlance and as partially described below these call options could be considered 95-percent call options with barrier and reset and embedded range options was required to deposit that difference with ubs as part of the security for the stock purchase the remainder of the security posted with ubs consisted of the dollar_figure that the blum trust paid for the equity_swap and the gp call option converted into chfdollar_figure in sum benzinger lp purported to purchase dollar_figure million worth of ubs stock on date but paid no money received no stock and entered into transactions that would cause it to never receive at least percent of the stock qa subsequently sent ubs a document denominated trade ticket that ensured benzinger lp would not receive the other percent of the stock the trade ticket ordered ubs to simultaneously redeem any ubs shares held by benzinger lp on date after the call or put options were exercised c step ubs redeems the big_number shares while the blum trust purchases big_number call options in the third step ubs redeemed the big_number shares that benzinger lp had acquired that day pursuant to the delayed settlement this was primarily completed through automatic exercise of the call options which were in-the-money on november dollar_figure 15chf big_number was deposited with ubs composed of chf big_number net amount from the put and call options and chf big_number exchanged from dollar_figure 16the put options were out-of-the money on that date and continued pursuant to the trade ticket ubs redeemed the remaining big_number shares that were not included in the call options on the same day the cumulative result of these transactions was as follows transaction information big_number shares dollar_figure converted to chf chf -big_number big_number big_number big_number step transactions delayed settlement collar and ubs redemption deposit from the blum trust interest on collateral net premium due benzinger lp on collar total due to benzinger lp from ubs big_number the total due from ubs to benzinger lp chf big_number was converted to dollar_figure and paid on date at the same time that ubs redeemed the big_number shares the blum trust purportedly purchased big_number out-of-the-money call options on ubs stock otm call options the otm call options were percent out-of-the-money they cost dollar_figure and expired a month later on date continued therefore expired worthless see supra note for an explanation of in-the-money and out-of-the-money options see infra note for an explanation of expiring worthless d step closing out mr blum then closed out the opis transaction the blum trust’s big_number call options were left to expire worthless on december dollar_figure on the same day the blum trust also sold big_number shares of ubs stock that had been purchased less than three months before in early date the blum trust purportedly received from alfaside dollar_figure for cash settling the gp call option and approximately dollar_figure million pursuant to the equity_swap e the net result at the conclusion of this convoluted and contrived series of transactions the net cost of the opis transaction to mr blum was approximately dollar_figure million for that cost the opis transaction yielded over dollar_figure million in capital losses to offset capital_gains on tax returns petitioners filed the following diagram depicts the cumulative transaction 17options have an exercise period or date s and an expiration date and therefore generally lose value as time passes if an option expires out-of-the-money below the exercise price for a call option and above the exercise price for a put option then the option will be said to expire worthless iv tax returns kpmg prepared petitioners’ tax returns on which they claimed over dollar_figure million in capital losses for from the opis transaction mr blum reported these losses on the blum trust’s tax_return for the only tax_return the blum trust has ever filed the blum trust’s alleged losses were reported in a chart that included the following item date acquired date sold gross_sales price dollar_figure cost or other basis dollar_figure big_number big_number big_number big_number big_number -0- -0- -0- -0- ubs stock ubs options buy com buy com buy com buy com gain loss -dollar_figure -big_number big_number big_number big_number big_number the loss of over dollar_figure million was reported on the blum trust’s sale of the big_number shares of ubs stock purchased at step the nearly dollar_figure million loss was reported on the big_number call options purchased at step which expired worthless the capital_gains from the sales of buy com shares were essentially eliminated by the losses claimed from the opis transaction petitioners reported this net difference as adjusted by a few other unrelated sales on the income_tax return they filed for petitioners also claimed a dollar_figure capital_loss from the equity_swap on the income_tax return they filed for v tax opinion the kpmg engagement letter stated that kpmg would provide a tax opinion letter regarding the opis transaction if requested kpmg sent to mr blum a letter dated after petitioners filed an income_tax return for asking mr blum to represent certain information about the opis transaction kpmg agreed to finalize and issue its tax opinion after receiving the signed representation letter mr blum signed the representation letter in date in that letter mr blum represented that he had independently reviewed the economics underlying the investment strategy and believed it had a reasonable opportunity to earn a reasonable pre-tax profit he made this representation even though he had not performed an economic analysis of the transaction or consulted with his investment advisers about the transaction at some point after mid-date kpmg executed a tax opinion letter tax opinion dated as of date the 99-page tax opinion stated that it relied on representations from mr blum benzinger gp and qa kpmg opined that it was more_likely_than_not that benzinger lp and benzinger gp would be treated as corporations for u s federal_income_tax purposes the amount_paid by ubs in redemption of benzinger lp’s ubs shares would be treated as a dividend benzinger lp’s tax basis in the redeemed ubs shares would be attributed and allocated to the blum trust’s separately purchased ubs shares and potentially to the blum trust’s ubs call options the blum trust would not be subject_to u s tax on the dividend received by benzinger lp for redeeming its ubs shares and payments made by the blum trust to alfaside under the swap contract would not be subject_to u s withholding_tax the record does not indicate when or if petitioners received the tax opinion vi aftermath kpmg’s tax-focused transactions including opis soon became a topic of governmental and popular interest a commissioner’s position on opis the commissioner disagreed with the positions taken in kpmg’s more_likely_than_not tax opinion and challenged the validity of basis-shifting transactions such as opis in date nearly three years after mr blum entered into the opis transaction the commissioner rejected the foundations of these transactions and noted that reasons for disallowance could include the redemption does not result in a dividend the basis shift is improper and there is no stock attribution or basis shift because the transaction serves no purpose other than tax_avoidance notice_2001_45 2001_2_cb_129 the next year the commissioner issued a settlement initiative for basis-shifting tax_shelters such as opis announcement 2002_2_cb_757 the commissioner permitted settling taxpayers to claim percent of the claimed losses and waived penalties in certain cases if the settling taxpayers conceded percent of the claimed losses id later that year the commissioner also issued a coordinated_issue_paper presenting in greater detail his rejection of opis transactions industry specialization program coordinated_issue_paper basis shifting tax_shelter wl date b kpmg’s indictment around the same time kpmg’s legal opinions became the focus of the united_states senate permanent subcommittee on investigations’ committee inquiry into the development and marketing of abusive tax_shelters the committee eventually focused on four transactions designed and promoted by kpmg one of which was opis facing the possibility of grand jury indictment kpmg entered into a deferred prosecution agreement dpa with the government in date kpmg agreed to the filing of a one-count information charging kpmg with participating in a conspiracy to defraud the united_states commit tax_evasion and make and subscribe false and fraudulent tax returns it admitted and accepted that it helped high-net-worth individuals evade tax by developing promoting and implementing unregistered and fraudulent tax_shelters it further admitted that kpmg tax partners engaged in unlawful and fraudulent conduct including issuing opinions they knew relied on false facts and representations kpmg agreed to pay the government dollar_figure million to limit its tax practice to comply with certain guidelines and to cooperate with any investigation about which kpmg had knowledge or information later during federal prosecutors obtained numerous indictments against current and former kpmg employees and partners the indicted individuals were charged with conspiracy and tax_evasion for designing marketing and implementing tax_shelters including opis c blum v kpmg despite the dpa kpmg’s legal battles continued mr blum was one of many clients who sued kpmg in the aftermath of its indictment and the related irs scrutiny he filed a complaint against kpmg in los angeles superior court at the end of in connection with the opis transaction mr blum refers to opis and blips in his lawsuit as the tax strategies mr blum alleges in his suit that kpmg breached its fiduciary duty to him and induced him to pursue a course of action that he would not have otherwise pursed in particular mr blum alleges that he was induced to invest millions of dollars in the tax strategies and to conduct his business to realize taxable_income that would be offset by the losses the tax strategies generated he further claims that in reliance on kpmg he did not adopt other strategies to defer or minimize tax_liability or make different decisions regarding share sales he seeks damages of over dollar_figure million vii deficiency as previously mentioned respondent determined deficiencies in and penalties regarding petitioners’ federal income taxes for the years at issue petitioners timely filed a petition with this court for redetermination of the positions respondent set forth in the deficiency_notice as previously mentioned the parties resolved certain issues in their stipulation of settled issues and the court dismissed those portions of the deficiencies and penalties pertaining to petitioners’ blips transaction opinion the subject transaction presents a case of first impression in this court we are asked to decide whether petitioners are entitled to deduct losses from their opis transaction we must also decide whether petitioners are liable for any accuracy- related penalties for underpayments resulting from the opis transaction we begin with the parties’ arguments regarding this complicated opis transaction petitioners argue that their claimed benefits from the opis transaction were taken according to the letter of the tax laws in support of that position petitioners argue that opis yielded the claimed losses pursuant to the following analysis ubs’ exercise of the call options and benzinger lp’s sale of the remaining shares to ubs was a redemption of stock under sec_317 to determine whether a redemption qualifies as a sale_or_exchange or as a distribution the stock attribution_rules apply sec_302 sec_318 petitioners argue that under the stock attribution_rules the blum trust was treated as owning the big_number shares that are the subject of its call options in addition to the big_number shares that it directly held see sec_318 also under these rules the blum trust was treated as owning percent of benzinger gp and therefore benzinger lp was treated as owning the big_number shares directly held by the blum trust and the big_number shares constructively owned by the blum trust see sec_318 a because of benzinger lp’s constructive_ownership of the blum trust’s ubs shares both direct and constructive the ubs redemption of benzinger lp’s shares did not completely terminate benzinger lp’s interest in the corporation see sec_302 moreover petitioners argue that it was not a substantially_disproportionate_redemption because benzinger lp was deemed to own the same number of shares before and after step of the transaction under the attribution_rules see sec_302 petitioners theorize that the ubs redemption is essentially_equivalent_to_a_dividend see 397_us_301 accordingly petitioners conclude that the redemption would not be treated as a sale_or_exchange but would instead be treated as a distribution_of_property see sec_302 d ubs had sufficient earnings_and_profits in so the distribution pursuant to the ubs redemption would be treated as a dividend and would not reduce benzinger lp’s tax basis in the redeemed ubs shares see sec_301 benzinger lp thus retained its tax basis in the ubs shares but did not own any shares directly petitioners took the position and argue that benzinger lp’s basis in the ubs shares therefore could be allocated to the blum trust’s ubs shares and options because the attribution of shares from the blum trust caused the redemption to be treated as a dividend see 385_f2d_521 2d cir affg 47_tc_258 sec_1_302-2 and example income_tax regsdollar_figure petitioners further posit that the opis transaction has economic_substance because mr blum entered into it for investment purposes and had a reasonable possibility of profiting from the transaction they also urge the court that they reasonably relied on their long-time tax adviser so they should not be liable for penalties in case of deficiencies respondent argues petitioners are not entitled to deduct losses from the opis transaction because they incorrectly reported their federal_income_tax treatment of certain steps specifically respondent alleges that petitioners’ tax treatment 18petitioners took the position that ubs’ redemption of benzinger lp’s shares was not taxable to the blum trust because a the equity_swap did not in substance transfer to the blum trust an equity_interest in benzinger lp and b the gp call option did not implicate the controlled_foreign_corporation foreign_personal_holding_company and passive_foreign_investment_company provisions of the code of the opis transaction is incorrect because benzinger lp never owned the big_number ubs shares for federal_income_tax purposes and therefore did not have a dollar_figure million basis that could be shifted respondent also takes the position that benzinger lp could not shift its alleged basis to the blum trust because ubs’ redemption of benzinger lp’s ubs stock was a distribution in a sale_or_exchange of that stock and not a dividend respondent further argues that petitioners’ losses are disallowed because the transaction lacks economic substancedollar_figure we agree with respondent that the opis transaction lacked economic_substance we admit kpmg painstakingly structured an elaborate transaction with extensive citations to complex federal tax provisions the entire series of steps however was a subterfuge to orchestrate a capital_loss a taxpayer may not deduct losses resulting from a transaction that lacks economic_substance even if that transaction complies with the literal terms of the code see 454_f3d_1340 fed cir 243_f3d_1212 10th cir affg leema enters inc v commissioner tcmemo_1999_18 accordingly we do not address the parties’ arguments regarding the merits of 19respondent also argues that petitioners’ losses are disallowed under sec_165 because they were not incurred in a transaction entered into for profit and that they are limited by the at-risk_rules in sec_465 we need not reach these arguments because of our other holdings petitioners’ treatment of each step within the opis transaction instead we begin our analysis with the general principles of the economic_substance doctrinedollar_figure i merits of opis under the economic_substance_doctrine a court may disregard a transaction for federal_income_tax purposes under the economic_substance_doctrine if it finds that the taxpayer failed to enter into the transaction for a valid business_purpose but rather sought to claim tax benefits not contemplated by a reasonable application of the language and purpose of the code or its regulationsdollar_figure see eg 132_tc_161 affd 408_fedappx_908 6th cir palm canyon x invs llc v commissioner tcmemo_2009_288 there is however a split among the courts of appeals as to the application of the economic 20the taxpayer generally bears the burden of proving the commissioner’s determinations are erroneous rule a the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 our resolution is based on a preponderance_of_the_evidence not on an allocation of the burden_of_proof therefore we need not consider whether sec_7491 would apply see 124_tc_95 21congress codified the economic_substance_doctrine mostly as articulated by the court_of_appeals for the third circuit in 157_f3d_231 3d cir affg in part and revg in part on an issue not relevant here tcmemo_1997_115 see sec_7701 as added to the code by the health care and education reconciliation act of publaw_111_152 sec 124_stat_1067 see also h rept i pincite the codified doctrine does not apply here pursuant to its effective date substance doctrine an appeal in this case would lie to the court_of_appeals for the tenth circuit absent stipulation to the contrary and accordingly we follow the law of that circuit see 54_tc_742 affd 445_f2d_985 10th cir the court_of_appeals for the tenth circuit applies a so- called unitary analysis in which it considers both the taxpayer’s subjective business motivation and the objective economic_substance of the transactions see 613_f3d_1249 10th cir 966_f2d_598 10th cir affg tcmemo_1991_250 the presence of some profit potential does not necessitate a finding that the transaction has economic_substance keeler v commissioner supra pincite instead that court_of_appeals requires that tax advantages be linked to actual losses see sala v united_states supra pincite keeler v commissioner supra pincite9 it has further reasoned that correlation of losses to tax needs coupled with a general indifference to or absence of economic profits may reflect a lack of economic_substance keeler v commissioner supra pincite applying those standards we hold that petitioners’ opis transaction lacks economic_substance and we now discuss our underlying reasoning and conclusions for our holding a prearranged steps designed to generate loss petitioners’ opis transaction was a structured deal with several components some straight-forward and some complex the components of this deal were carefully pieced together to generate preserve and shift a substantial tax basis so as to obviate petitioners’ dollar_figure million capital_gain we conclude based on the record and the entirety of the transactions that petitioners’ opis transaction was designed to create a tax loss that would offset their capital_gains from sales of buy com shares kpmg designed opis’ prearranged steps to generate a significant artificial loss kpmg sought clients with substantial capital_gains for the opis transaction investors were targeted based on their potential capital_gains and not their investment profiles indeed kpmg had a minimum capital_gains requirement for clients participating in the transaction mr blum contends that he had no interest in a tax_shelter when he met with mr hasting the record conflicts however with his contention mr law suggested that mr blum contact kpmg’s capital_transaction group because he knew that mr blum had potential capital_gains from stock sales mr blum retained kpmg for the opis transaction just days before selling dollar_figure million of buy com shares mr blum retained kpmg as his tax adviser not as his investment adviser kpmg intended opis as a loss-generating transaction the opis transaction was a prearranged set of steps that from the outset was designed and intended to generate a loss those circumstances are indicative of transactions lacking economic_substance see sala v united_states supra pincite b mr blum did not approach the transaction as an investor mr blum contends that he did not view the prearranged opis steps as a loss-generating transaction but that he intended to make a potentially high-yielding investment petitioners’ reliance on this subjective prong of the economic_substance analysis is not supported by the facts we do not accept mr blum’s claim that he subjectively believed the opis transaction would be profitable because his actions during or after the transaction conflict with his contention mr blum’s contention concerning his intent on entering into the transaction conflicts for example with the kpmg engagement letter for tax consultation services that provides for a tax opinion about losses from the transaction mr blum’s asserted focus on investment does not comport with his retention of qa as an investment adviser when he knew little about and never spoke to anyone at qa he hired an investment adviser that he did not know and he did so through a tax adviser which suggests that tax not investment was the primary consideration mr blum testified that dollar_figure million was a relatively sizable amount of money to him the record indicates that mr blum essentially entrusted this sizable amount of money to an unknown investment adviser based on two hour-long presentations from his tax adviser mr blum did not perform an economic analysis of the opis transaction nor did he ask his existing investment advisers to review it he had no general knowledge of the participants except for kpmg and ubs and no understanding of the transaction furthermore mr blum did not track his investment except to the extent that he received a call from kpmg a month into the deal mr blum’s actions belie his testimony his lack of due diligence in researching the opis transaction indicates that he knew he was purchasing a tax loss rather than entering into a legitimate investment see 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 country pine fin llc v commissioner tcmemo_2009_251 mr blum’s statements in his subsequent suit against kpmg confirm his lack of subjective profit_motive in his suit mr blum alleges that he was induced to invest millions of dollars in a tax strategy and to conduct his business so as to realize taxable_income that would be offset by losses generated by opis he further claims that in reliance on kpmg he did not adopt other strategies to defer or minimize his tax_liability or make different decisions regarding share sales mr blum’s actions during and after the opis transaction do not indicate a profit_motive c loss had no economic reality petitioners’ significant capital losses from the opis transaction were not only intentional but they were also artificial indeed the claimed losses created by the opis transaction were prearranged and intended to be artificial mr blum invested approximately dollar_figure million into the opis transaction and lost approximately dollar_figure million yet the transaction generated over dollar_figure million in capital losses petitioners’ disproportionate losses violated the principle that tax advantages must be linked to actual losses see keeler v commissioner f 3d pincite benzinger lp was able to create an artificial basis in ubs shares which it otherwise would not have through benzinger lp’s delayed settlement stock purchase of ubs shares and the collar on those shares benzinger lp treated the ubs share redemption as a dividend through its application of the attribution_rules and the rules governing redemptions this treatment had no tax consequences to benzinger lp but allowed it to retain its alleged basis in the shares for federal_income_tax purposes retaining this dollar_figure million basis was crucial as benzinger lp no longer held any interests in ubs shares its basis allegedly transferred to petitioners’ ubs shares and options petitioners therefore claimed a substantial capital_loss upon selling their ubs shares and expiration of their options petitioners’ claimed capital losses far exceeded their investments in the shares and options petitioners’ claimed loss on their sale of directly-held ubs shares acquired in step of the transaction is particularly significant to the planned tax strategy in reality the ubs shares appreciated substantially during this period petitioners’ earned approximately dollar_figure million before fees on their direct investment in ubs shares yet they claimed a capital_loss of over dollar_figure million on the sale in other words petitioners claimed a substantial capital_loss because they received a tax-exempt foreign entity’s carefully constructed and carefully retained basis in shares that it never actually received petitioners incurred no such economic loss of the stated magnitude indeed petitioners do not contest that their loss is fictional the absence of economic reality is the hallmark of a transaction lacking economic_substance sala v united_states f 3d pincite see also coltec indus inc v united_states f 3d pincite keeler v commissioner supra pincite9 k2 trading ventures llc v united_states ___ fed cl ___ wl date d loss dwarfs profit potential petitioners’ artificial dollar_figure million loss has no meaningful relevance to the minuscule potential for profit from opis petitioners’ expert dr james hodder dr hodder concluded that petitioners had a 3-percent chance of losing money despite the high risk dr hodder concluded that opis had potential for high yields that could make the deal an appropriate investment for the right investor dr hodder calculated that opis had a 1-percent chance of realizing a dollar_figure profit he further concluded that petitioners had a 6-percent chance of realizing a dollar_figure million profit these amounts are de_minimis when compared to petitioners’ capital losses of over dollar_figure million from opis the expected tax_benefit dwarfs any potential gain such that the economic realities of opis are meaningless in relation to the tax benefits see sala v united_states supra pincite 281_f3d_1108 10th cir the mere presence of a profit potential does not automatically impute substance where a common-sense examination of the transaction and the record in toto reflects a lack of economic_substance sala v united_states supra pincite keeler v commissioner supra pincite e the numbers do not add up despite the presence of some profit potential in opis we find that profit was not a primary purpose of the transaction the expert testimony presented in this case while not central to our determination loosely supports the notion that opis was intended to generate a loss petitioners and respondent both provided the court with expert reports that sought to quantify the profitability of petitioners’ opis transaction petitioners’ expert dr hodder performed simulations to calculate the expected probability that the blum trust would realize a profit when it entered into the opis transactions dr hodder concluded that the deal had a 7-percent chance of breaking even before taxes a 1-percent chance of realizing a 10-percent return dollar_figure profit and a 6-percent chance of realizing a 50-percent return dollar_figure million profit the greatest chance for profit was in the blum trust’s direct investment in ubs shares which was more than twice as likely as the gp call option and the equity_swap to yield a profit dr hodder concluded that the otm call options were the least likely to yield a profit with a mere 3-percent chance of breaking even dr hodder focused on the high volatility in ubs stock prices at the time based on his volatility estimates dr hodder ultimately concluded that opis presented a high-risk opportunity that had potential for high rewards he stated that i t is kind of a long shot gamble but it is a long shot gamble with a huge upside and i don’t think that is unreasonable but it is not something that i would have done dr hodder’s calculations are helpful but his conclusion that there is some profit potential does not require us to find that the transaction has economic_substance see keeler v commissioner f 3d pincite see also k2 trading ventures llc v united_states ___ fed cl at ___ wl at potential for profit does not in and of itself establish economic substance--especially where the profit potential is dwarfed by tax benefits his calculations assume a transaction that was not pre-ordained to create a loss intended specifically to offset a particular gain respondent’s expert witness dr a lawrence kolbe dr kolbe did not address the question of whether petitioners’ opis transaction had profit potential instead dr kolbe looked at the net present_value and the expected rate of return relative to the cost of capital he concluded that the opis transaction as a whole was extremely unprofitable dr kolbe determined that petitioners’ entry into opis resulted in an immediate loss of percent of the invested amount because the securities were priced far above their value a bad deal or a mispriced asset need not tarnish a legitimate deal’s economic_substance a finding of grossly mispriced assets or negative cashflow can however contribute to the overall picture of an economic sham see eg country pine fin llc v commissioner tcmemo_2009_251 we note that both experts agreed that the equity_swap and the otm call options were highly overpriced and neither was able to replicate the final payment from the gp call option based on the record we also note that the price of ubs stock rose over percent during the course of petitioners’ opis transaction yet petitioners lost hundreds of thousands of dollars from the transaction without even considering fees and then claimed millions and millions in losses the numbers do not add up in sum the opis transaction lacked economic_substance it was intended to create a significant capital_loss and worked exactly as intended accordingly the opis transaction is disregarded for tax purposes and petitioners’ claimed losses are disalloweddollar_figure 22respondent alleges that petitioners failed to report dollar_figure of income in in connection with the settlement of the gp call option petitioners claim they were entitled to allocate dollar_figure of fees paid to kpmg and qa to the basis of the gp call option and to recover those amounts when the blum trust settled the gp call option because we find that the opis transaction lacked economic_substance and related losses are disallowed without regard to the value or basis of the assets this issue is now moot see leema enters inc v commissioner tcmemo_1999_18 affd sub nom 243_f3d_1212 10th cir ii accuracy-related_penalties we now turn to respondent’s determination that petitioners are liable for accuracy-related_penalties a taxpayer may be liable for a 20-percent accuracy-related_penalty on the portion of an underpayment of income_tax attributable to among other things negligence or disregard of rules or regulations sec_6662 and b the penalty increases to a 40-percent rate to the extent that the underpayment is attributable to a gross_valuation_misstatement sec_6662 an accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment_of_tax for which a taxpayer had reasonable_cause and acted in good_faith sec_6664 respondent determined that the 40-percent accuracy-related_penalty applies to petitioners’ underpayment resulting from the disallowed losses reported for respondent determined that a 20-percent accuracy-related_penalty applies on account of a disallowed loss and omitted income for petitioners deny that they were negligent with respect to and assert that they meet the reasonable_cause exception to the accuracy-related_penalties a gross_valuation_misstatement respondent determined an accuracy-related_penalty of percent for a gross_valuation_misstatement with respect to losses reported from the opis transaction for a taxpayer may be liable for a 40-percent penalty on that portion of an underpayment_of_tax that is attributable to one or more gross_valuation_misstatements sec_6662 a gross_valuation_misstatement exists if the value or adjusted_basis of any property claimed on a tax_return is percent or more of the amount determined to be the correct amount of such value or adjusted_basis sec_6662 the value or adjusted_basis of any property claimed on a tax_return that is determined to have a correct value or adjusted_basis of zero is considered to be percent or more of the correct amount sec_1_6662-5 income_tax regs our holding that the opis transaction lacks economic_substance results in the total disallowance of the losses at issue without regard to the value or basis of the property used in the opis transaction see leema enters inc v commissioner tcmemo_1999_18 we have held that the gross valuation penalty applies when an underpayment stems from deductions or credits that are disallowed because of lack of economic_substance see 131_tc_84 affd in pertinent part revd in part and remanded 591_f3d_649 d c cir in the absence of a decision of the court_of_appeals for the tenth circuit squarely on point we follow our precedent consequently a gross_valuation_misstatement accuracy-related_penalty applies to petitioners’ underpayment for absent a showing of reasonable_cause or some other defense b negligence respondent also determined that petitioners are liable for the 20-percent accuracy-related_penalty because the underpayment resulting from a disallowed loss and omitted income was due to negligence sec_6662 and b negligence is defined as a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances viralam v commissioner 136_tc_151 negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs the deficiency determined by respondent with respect to petitioners’ tax_return for is linked to opis a too good to be true transaction an underpayment is not attributable to negligence however to the extent that the taxpayer shows that the underpayment is due to the taxpayer’s reasonable_cause and good_faith see sec_1_6662-3 sec_1_6664-4 income_tax regs the burden is upon the taxpayer to prove reasonable_cause see 116_tc_438 we determine whether a taxpayer acted with reasonable_cause and in good_faith by considering the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the taxpayer’s knowledge and experience and the reliance on the advice of a professional sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id c reasonable_cause and good_faith petitioners seek to defend against both accuracy-related_penalties by asserting that they relied on kpmg to prepare the tax returns and to assure them that the deductions from the opis transaction were claimed legally the good-faith reliance on the advice of an independent competent professional as to the tax treatment of an item may negate an accuracy-related_penalty see sec_1_6664-4 income_tax regs a taxpayer may rely on the advice of any_tax adviser lawyer or accountant 469_us_241 135_tc_199 we look to the facts and circumstances of the case and the law that applies to those facts and circumstances to determine whether a taxpayer reasonably relied on advice see sec_1_6664-4 income_tax regs we have used a three-prong test to guide that review namely the taxpayer must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 136_tc_67 115_tc_43 affd 299_f3d_221 3d cir we review petitioners’ situation in light of these factors first kpmg was a well-known international big four accounting firm it had not yet faced the legal and public scrutiny that ultimately resulted from its structured tax activities mr law who had prepared petitioners’ tax returns and helped them through the audits of four tax years referred mr blum to mr hasting accordingly kpmg and its principals had sufficient relevant expertise and properly appeared competent to petitioners petitioners failed however to satisfy the second factor initially we observe that petitioners provided kpmg and its principals with all the relevant financial data needed to assess the correct level of income_tax see sec_1_6664-4 income_tax regs accordingly kpmg had the necessary and accurate information nevertheless petitioners failed to satisfy the second factor because kpmg’s opinion relied upon false representations from mr blum the most crucial of these representations was that mr blum independently reviewed the economics underlying the investment strategy and believed it had a reasonable opportunity to earn a reasonable pretax profit mr blum knew this representation was false or would have known it if he had read it the record as a whole reflects that the opis transaction was structured to fabricate a loss this loss creation was kpmg’s reason for seeking out mr blum and mr blum’s reason for engaging in the transaction mr blum’s representations to kpmg are contrary to this fact and are part of the guise that was used to fabricate the intended loss petitioners thus failed to satisfy the second factor because mr blum made false representations to kpmg kpmg’s promotion and facilitation of opis concerns the last factor and the heart of the issue petitioners certainly relied on kpmg and kpmg’s failures toward its client during and after the years at issue are well-documented nevertheless we do not find that petitioners actually relied on kpmg in good_faith for purposes of the reasonable_cause and good_faith defense to accuracy-related_penalties petitioners point to kpmg’s 99-page tax opinion on the opis transaction but petitioners did not actually rely on this opinion the record does not show when the opinion was finalized but we know that it was finalized after petitioners filed the tax_return for as previously mentioned kpmg’s opinion also relied upon false representations from mr blum the opinion on which petitioners allegedly relied was thus belated and based on a false representation petitioners also argue that they received oral advice from kpmg regarding opis kpmg did not however describe the tax opinion to mr blum when he was entering into the transactiondollar_figure mr blum also did not recount any oral advice that would have supported his argument of reasonable reliance petitioners have failed to satisfy their burden of showing that they reasonably relied on oral advice finally we hold that petitioners could not have reasonably relied on kpmg because of its role as a promoter reliance is unreasonable if the adviser is a promoter of the transaction or suffers from an inherent conflict of interest of which the taxpayer knew or should have known neonatology associates p a v commissioner supra pincite we have held that when the transaction involved is the same tax_shelter offered to numerous parties we adopt the following definition of promoter ‘an adviser who participated in structuring the transaction or i sec_23the engagement letter also did not provide a description of the opinion letter that would be provided upon request the engagement letter stated that the opinion letter would rely on appropriate facts and representations and would provide that the tax treatment described in the opinion would more_likely_than_not be upheld it provided no details regarding the tax treatment to be described in the opinion or the facts and representations that would be required before the opinion could be issued otherwise related to has an interest in or profits from the transaction ’ ltd v commissioner supra pincite quoting tigers eye trading llc v commissioner t c memo kpmg sought clients with significant capital_gains and structured the opis deal for petitioners and numerous other clients kpmg was a promoter of opis and its obvious conflict makes petitioners’ reliance unreasonable petitioners claimed an artificial loss of over dollar_figure million this is exactly the type of too good to be true transaction that should cause a savvy experienced businessman to seek independent advice see neonatology associates p a v commissioner f 3d pincite when as here a taxpayer is presented with what would appear to be a fabulous opportunity to avoid tax obligations he should recognize that he proceeds at his own peril new phoenix sunrise corp subs v commissioner t c pincite petitioners’ decision to rely exclusively on kpmg in structuring facilitating and reporting their opis transaction was therefore not reasonable petitioners did not take their position in good_faith and thus lacked reasonable_cause for that position accordingly we sustain respondent’s determination that petitioners are liable for accuracy-related_penalties for and we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing and due to the parties’ concessions decision will be entered under rule
